DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12 are pending on the application, of which claims 1-2, 4-7, & 12 are amended.
In light of the amendments to the claims all the previous rejections are withdrawn and a new ground of rejection is presented below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For the arguments that may apply, they are addressed below.
As to applicant’s argument that one of ordinary skill in the art would not modify Rosseau to include a heating element in the annular channel. Examiner respectfully disagrees, a skilled artisan is capable of including heating elements within another location without necessarily removing/moving the heating element away from the lens (e.g. increasing a length of the heating element to be in both locations). 
Claim Interpretation
Claim 8 recites that the heating element is provided as a pressed-form part, however such a limitation is a product by process claim and the claims themselves are drawn to an apparatus. Thus, the limitation of being press-formed offers no structural limitation past the already present limitation of being flat.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 & 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US20160103316A1) in view of Hafner (US20180370497A1).
As to claims 1 & 9, Rousseau discloses a cleaning device (see Figs.1-6 ref 1) with a camera (Figs.1-6 ref 2, reads on optical sensing device) for a vehicle (abstract). The cleaning device uses a fluid cleaning agent [0030]. The cleaning device further comprising: a housing (see Figs.1-6 refs 4 and 29) in which at least part of the camera is disposed; an annular channel inside the housing (see Figs.1-5 ref 24, best seen in Fig.3) that can be filled with fluid from a cleaning agent inlet (see Figs.1-3 refs 28/29); the annular channel partially encloses the transparent element of the camera (see Figs.1-6); at least one nozzle (Figs.1-4 ref 32) to spray the camera lens with liquid from the annular channel; one electrically conductive heating element (see Fig.5 ref 36, including Fig.6 ref 38) for heating an area of the housing that adjoins the annular channel [0036]. Although it appears that the figures cited for the heating element and nozzles are different embodiments, they are not (see [0011 & 0036]). Rousseau does not explicitly disclose the heating element having an annular portion extending within the annular channel such a feature would have been obvious in light of the teachings of Hafner.
Hafner discloses an art related cleaning device for an automobile (abstract), wherein it is known to supply a heating wire (Figs.1-4 ref 3) within a conduit that carries fluid (Figs.1-4 ref 2, [0038]). The heating wire provides is an annular portion which extends into the channel that carries liquid (see Figs.1-4). Providing the wiring in the conduit, such that the wire follows the conduit shape (see Fig.1), prevents freezing of the liquid [0003].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Rosseau to include some portion of heating wire within the annular channel, such that it follows the shape of the channel, in order to prevent liquid in the channel from freezing (Hafner [0003]). Such a modification would merely provide a simple lengthening and rerouting of the heating element, such that it extends both within and outside of the annular channel that would be mundane to a skilled artisan.
As to claims 2-3 & 12, Modified Rousseau teaches the device of claim 1, wherein the annular channel is formed by a recess inside the housing which radially surrounds an optical axis of the device (see Rousseau Figs.1-6) and is closed by a cover element (Rousseau combination of refs 12, 14, & 16); the nozzles are disposed on the cover element and the nozzles are a part of the cover as a single unit (see Rousseau Figs.1-4). As to the limitation of the housing being liquid tight, such a feature is inherently present in order for the invention to work (i.e. leaks are not an intended feature of the housing). Further, since the annular channel and the cover are a single piece, there exists a bond that holds the cover and housing together as it is molded (Rousseau [0036]). It is not reasonably expected that there would be any leakage other than the intended output from the nozzle.
As to claims 4 & 6, Modified Rousseau teaches the device of claim 1, wherein the heating element is disposed within the annular channel and extends into an inlet portion (see Hafner Figs.1-4 showcasing that the heating wire travels through an inlet portion and the remaining portion of the conduit in which fluid flows) in order to ensure no freezing of the liquid occurs. It is further noted that the cleaning agent inlet is recited as intended use within claim 1, thus the heating element needs only be capable of being located within an inlet.
As to claim 5, Modified Rousseau teaches the device of claim 1, wherein heating element is disposed in the housing outside the annular channel (see Rousseau Fig.5 ref 36 also [0036], as well as Hafner Figs.1-4 showcasing the heating element running through the inlet portion in which fluid flows).
As to claim 7, Modified Rousseau teaches the device of claim 1, wherein the heating element is a wire (Rousseau [0035]).
As to claims 10-11, Modified Rousseau teaches the device of claim 1, the cleaning device and camera are mounted in a vehicle (Rousseau [0012-0014 & 0021-0026] see also claims 7 & 18 further indicating that the device and camera are installed on a vehicle). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US20160103316A1) in view of Hafner (US20180370497A1) as applied to claim 1 above, and further in view of Nelson (US20140217079A1).
As to claim 8, Modified Rousseau teaches the device of claim 1, wherein the heating element is disclosed as a wire in a flexible sheet (sheets are known to be flat, see definition A2 at https://dictionary.cambridge.org/us/dictionary/english/sheet)  and one of ordinary skill in the art understands that a wire is typically made of metal. However, assuming arguendo that a wire does not necessarily indicate that it is metallic the following alternative rejection is provided. The use of metal wires in vehicle systems for ice removal is known, as evidenced by Nelson.
Nelson discloses a system for removing snow and ice from vehicle surfaces (abstract & [0002]). Nelson further discloses that when using wire type resistive heating elements, a known type of material for the wire to be made of is nichrome wire [0033]. Nichrome wire is a nickel-chromium alloy, which reads on metal. Nelson and Rousseau are related in the art of de-icing vehicular elements.
Should it not be reasonably expected that the wire of Rousseau (utilized for removing ice via heating, see Rousseau [0036]) is made of metal, then one of ordinary skill in the art would have found it obvious to provide a nichrome wire as such wires are known to be used in heating elements for the removal of ice (Nelson [0033]). It is in the purview of one of ordinary skill in the art to utilize a known material for a wire of a heating element when one is not explicitly stated.

Claims 1-7, 9, & 12 is/are rejected under 35 U.S.C. 103 as being obvious over Ringler (US20180201232A1) in view of Rousseau (US20160103316A1) and Hafner (US20180370497A1).
The primary applied reference has a common inventor & assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claims 1-3, 5, 7, 9, & 12, Ringler discloses camera cleaning device (abstract) and camera (Fig.2 ref 20) with a transparent lens (Fig.2 ref 21). The cleaning device comprising: a housing (Fig.1 ref 6) in which the camera is disposed; an annular channel (Fig.3 ref 11) is disposed in the housing; a cleaning agent inlet (Fig.4 ref 2) for filling the annular channel with cleaning fluid; the annular channel encloses the transparent element (see Figs.3-6); at least one nozzle fed from the annular channel (Fig.1 ref 12) for spraying the lens with fluid; the annular channel being formed by a recess inside the housing which radially surrounds the an optical axis of the camera (see Fig.2-4); a cover element (Fig.3 ref 15) that closes the recess and houses the nozzle; the interface between the nozzle and the cover element is liquid tight or bonded [0039]; the nozzle is made in one piece with the cover element (see Fig.3). Ringler does not teach the presence of an electrically conductive heating element or the heating element has an annular portion in the annular channel, however such a feature would have been obvious in light of the teachings of Rousseau and Hafner. 
Rousseau teaches an art related camera cleaning device (abstract) that uses annular channels to supply fluid to a camera lens (see Figs.1-4) and further discloses the use of a heating element (Fig.5 ref 36) formed on an area of a housing that adjoins the annular channel in order to de-ice the camera [0036]. The heating element is formed as an electrically conductive wire in a flat element [0035] and is located in the housing outside an annular channel (see Figs.5-6 & [0036]). 
Hafner discloses an art related cleaning device for an automobile (abstract), wherein it is known to supply a heating wire (Figs.1-4 ref 3) within a conduit that carries fluid (Figs.1-4 ref 2, [0038]). The heating wire provides is an annular portion which extends into the channel that carries liquid (see Figs.1-4). Providing the wiring in the conduit, such that the wire follows the conduit shape (see Fig.1), prevents freezing of the liquid [0003].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ringler to include the heating element of Rousseau in order to de-ice the camera [0036]. A skilled artisan would further to include some portion of heating wire within the annular channel, such that it follows the shape of the channel, in order to prevent liquid in the channel from freezing (Hafner [0003]). Such a modification would merely provide a simple lengthening and rerouting of the heating element, such that it extends both within and outside of the annular channel that would be mundane to a skilled artisan.
As to claims 4 & 6, Modified Ringler teaches the device of claim 1, wherein the heating element is disposed in the housing in the annular channel and the inlet (see Hafner Figs.1-4). It is further noted that the cleaning agent inlet is recited as intended use within claim 1, thus the heating element needs only be capable of being located within an inlet. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Rousseau (US20160103316A1) and Hafner (US20180370497A1) as applied to claim 1 above, and further in view of Nelson (US20140217079A1).
As to claim 8, Modified Ringler teaches the device of claim 1, wherein the heating element is disclosed as a wire in a flexible sheet (sheets are known to be flat, see definition A2 at https://dictionary.cambridge.org/us/dictionary/english/sheet)  and one of ordinary skill in the art understands that a wire is typically made of metal. However, assuming arguendo that a wire does not necessarily indicate that it is metallic the following alternative rejection is provided. The use of metal wires in vehicle systems for ice removal is known, as evidenced by Nelson.
Nelson discloses a system for removing snow and ice from vehicle surfaces (abstract & [0002]). Nelson further discloses that when using wire type resistive heating elements, a known type of material for the wire to be made of is nichrome wire [0033]. Nichrome wire is a nickel-chromium alloy, which reads on metal. Nelson and Ringler are related in the art of cleaning vehicular elements.
Should it not be reasonably expected that the wire of Modified Ringler (utilized for removing ice via heating, see Rousseau [0036]) is made of metal, then one of ordinary skill in the art would have found it obvious to provide a nichrome wire as such wires are known to be used in heating elements for the removal of ice (Nelson [0033]). It is in the purview of one of ordinary skill in the art to utilize a known material for a wire of a heating element when one is not explicitly stated.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US20180201232A1) in view of Rousseau (US20160103316A1) and Hafner (US20180370497A1) as applied to claims 1 & 9 above, and further in view of Schmidt (US20180265049A1).
As to claims 10-11, Modified Ringler teaches the device of claims 1 & 9, wherein device and sensor are designed for a vehicle (Ringler [0021]). It is well understood to apply a camera and camera cleaning device on a vehicle, when the very purpose of the combined camera and cleaning device are for use on vehicles and it is desired to do so. Alternatively, Schmidt discloses an art related sensor and cleaning apparatus (abstract) for a vehicle (see Fig.1 ref 30) and further showcases that is known to supply said sensor and apparatus to a vehicle, as it is the desired purpose. Thus, one of ordinary skill in the art would have found it obvious to supply the camera and cleaning device on a vehicle.

Claims 1-7, 9, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150344001A1) in view of Rousseau (US20160103316A1) and Hafner (US20180370497A1).
As to claims 1-3, 5, 7, 9, & 12, Lopez Galera discloses a cleaning device (abstract) with an optical sensor (Fig.1 ref 1) for cleaning the lens of the sensor (Fig.1 ref 2), wherein the device comprises: a housing (Fig.1 combinations of refs 10, 11, & 17) that house the sensor; an annular channel (see Fig.3 ref 14 & Fig.5 ref 23) within the housing that is filled via an inlet (Fig.1 ref 13) and partially encloses the transparent element (see Figs.1-4); at least one nozzle (Fig.1 ref 22) hat is fed from the annular channel [0045 & 0047] to spray liquid on the lens; the annular channel is formed by a recess inside the housing which radially surrounds an optical axis of the sensor (see Figs.3-5) and is closed by a cover element (Figs.3-4 ref 20); the nozzle being disposed on the cover element [0045] and an interface between the cover element and housing is made liquid tight via gaskets [0060], thereby defining a firm friction/pressure bond; and the nozzle is one piece with the cover (see Figs.1, 3, & 5). Lopez Galera does not teach the presence of an electrically conductive heating element or the element having an annular portion in the annular channel, however such a feature would have been obvious in light of the teachings of Rousseau and Hafner.
Rousseau teaches an art related camera cleaning device (abstract) that uses annular channels to supply fluid to a camera lens (see Figs.1-4) and further discloses the use of a heating element (Fig.5 ref 36) formed on an area of a housing that adjoins the annular channel in order to de-ice the camera [0036]. The heating element is formed as an electrically conductive wire in a flat element [0035] and is located in the housing outside an annular channel (see Figs.5-6 & [0036]). 
Hafner discloses an art related cleaning device for an automobile (abstract), wherein it is known to supply a heating wire (Figs.1-4 ref 3) within a conduit that carries fluid (Figs.1-4 ref 2, [0038]). The heating wire provides is an annular portion which extends into the channel that carries liquid (see Figs.1-4). Providing the wiring in the conduit, such that the wire follows the conduit shape (see Fig.1), prevents freezing of the liquid [0003].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Lopez Galera to include the heating element of Rousseau in order to de-ice the camera [0036]. A skilled artisan would further to include some portion of heating wire within the annular channel, such that it follows the shape of the channel, in order to prevent liquid in the channel from freezing (Hafner [0003]). Such a modification would merely provide a simple lengthening and rerouting of the heating element, such that it extends both within and outside of the annular channel that would be mundane to a skilled artisan.
As to claims 4 & 6, Modified Lopez Galera teaches the device of claim 1, wherein the heating element is disposed in the housing in the annular channel and the inlet (see Hafner Figs.1-4). It is further noted that the cleaning agent inlet is recited as intended use within claim 1, thus the heating element needs only be capable of being located within an inlet.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150344001A1) in view of Rousseau (US20160103316A1) and Hafner (US20180370497A1) as applied to claim 1 above, and further in view of Nelson (US20140217079A1).
As to claim 8, Modified Lopez Galera teaches the device of claim 1, wherein the heating element is disclosed as a wire in a flexible sheet (sheets are known to be flat, see definition A2 at https://dictionary.cambridge.org/us/dictionary/english/sheet)  and one of ordinary skill in the art understands that a wire is typically made of metal. However, assuming arguendo that a wire does not necessarily indicate that it is metallic the following alternative rejection is provided. The use of metal wires in vehicle systems for ice removal is known, as evidenced by Nelson.
Nelson discloses a system for removing snow and ice from vehicle surfaces (abstract & [0002]). Nelson further discloses that when using wire type resistive heating elements, a known type of material for the wire to be made of is nichrome wire [0033]. Nichrome wire is a nickel-chromium alloy, which reads on metal. Nelson and Lopez Galera are related in the art of cleaning vehicular elements.
Should it not be reasonably expected that the wire of Modified Lopez Galera (utilized for removing ice via heating, see Rousseau [0036]) is made of metal, then one of ordinary skill in the art would have found it obvious to provide a nichrome wire as such wires are known to be used in heating elements for the removal of ice (Nelson [0033]). It is in the purview of one of ordinary skill in the art to utilize a known material for a wire of a heating element when one is not explicitly stated.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera (US20150344001A1) in view of Rousseau (US20160103316A1) and Hafner (US20180370497A1) as applied to claims 1 & 9 above, and further in view of Schmidt (US20180265049A1).
As to claims 10-11, Modified Lopez Galera teaches the device of claims 1 & 9, wherein device and sensor are designed for a vehicle (Lopez Galera [0003, 0034-0035, & 0043]). It is well understood to apply a camera and camera cleaning device on a vehicle, when the very purpose of the combined camera and cleaning device are for use on vehicles and it is desired to do so. Alternatively, Schmidt discloses an art related sensor and cleaning apparatus (abstract) for a vehicle (see Fig.1 ref 30) and further showcases that is known to supply said sensor and apparatus to a vehicle, as it is the desired purpose. Thus, one of ordinary skill in the art would have found it obvious to supply the camera and cleaning device on a vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernal (US20190137723A1) discloses an annularly shaped heating element for transparent optical devices that lies within a recessed channel (see Fig.4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Picot (US20180304863A1) discloses a cleaning device for an optical device (Fig.2) wherein heating wires are provided for heating fluid within the cleaning device (Fig.2 ref 70 & Fig.3 ref 24).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bryne (US20180207691A1) discloses a camera cleaning device with a heater and spraying member in an annular shape disposed in a nested configuration (Figs.6-7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karasik (US20180081169A1) discloses a camera washing device (abstract) with a housing (Fig.5), an inlet (Fig.5 ref 124), a cover (Fig.5 ref 104), a partially annular channel (Fig.5 refs 134/136/150).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giraud (US20180272999A1) discloses an art related camera cleaning device (abstract) wherein a known way to heat liquid is by placing a heating means in a conduit to a nozzle [0028], such that a wire can run the longitudinal length of the conduit [0060]. Heating a fluid optimizes chemical properties and promotes evaporation [0061].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lomer (US20200001833A1) discloses a vehicle cleaning device (abstract) with a heating element defined prior a nozzle and near an inlet (see Fig.4 ref 21 & [0056-0057]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrows (DE102014213283A1) discloses a camera cleaning device for a vehicle (abstract) having an annular channel with a nozzle (see Fig.2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/SPENCER E. BELL/Primary Examiner, Art Unit 1711